Citation Nr: 9914474	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to June 
1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  Patellofemoral syndrome of the left knee is primarily 
manifested by subjective complaints of pain, without 
instability or objectively confirmed subluxation; the 
disability is productive of no more than moderate impairment.  

2.  Patellofemoral syndrome of the right knee is primarily 
manifested by subjective complaints of pain, without 
instability or objectively confirmed subluxation; the 
disability is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for patellofemoral syndrome of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5257 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
increased ratings for disabilities of the knees are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); see Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with VA's duty to assist her in the 
development of facts pertinent to her claims.

In a decision of March 1997, the Board granted an evaluation 
of 20 percent for the veteran's service-connected left knee 
disorder.  In October 1997, the veteran asserted claims for 
increased ratings for both her left knee and right knee 
disabilities.  She stated that she had bilateral knee pain 
when standing or using stairs.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Diagnostic Code 5257 provides that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  Moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.

Applicable regulations provide that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

At a VA orthopedic clinic in May 1997, the veteran complained 
of increasing discomfort in both knees, left more than right.  
She stated that she had popping but no giving way.  She had 
been using hinged knee braces.  She had not had physical 
therapy.  She had tried various anti-inflammatory 
medications.  On examination there was tenderness over the 
area of the medial joint line on the left side, with 
tenderness greater than that on the right side.  A 
patellofemoral grind test was positive on the right.  There 
was no effusion of the knees.  There was no instability of 
the knees.  X-rays of the left knee were negative.  Diagnoses 
included left knee medial meniscus tear signs and symptoms 
and right knee chondromalacia patella.

At a VA physical therapy service in July 1997, the veteran 
complained of knee pain, left greater than right.  A 
physician had told her to discontinue the use of knee braces.  
She had been instructed in home exercises, but was not doing 
them.  At a VA orthopedic clinic in December 1997, pain of 
both knees with patellar ballottement was noted.  There was 
no laxity or effusion of the knees.  It was noted that X-rays 
in May 1997 had shown no abnormality, and good joint space 
preservation.  The diagnosis was bilateral anterior knee 
pain.

VA X-rays of both knees in August 1998 were normal.

At a VA orthopedic examination in August 1998, the veteran 
arrived at the examination wearing knee braces, which were 
removed.  She stated that the only medication she was taking 
was Motrin.  She was able to undress and dress, get on and 
off the examination table, sit up, recline, and ambulate 
without any impairment.  She complained of pain, but she did 
not complain of weakness, stiffness, swelling, heat, redness, 
instability, locking, fatigability or the like, concerning 
her knees.

The veteran told the examiner that her knee pain was 
constant.  She had had no surgery, dislocation, arthritis or 
constitutional symptoms.  Her knees were not red, swollen or 
tender.  The knee joints were stable.  Range of motion of the 
knees was 0 to 145 degrees of flexion on the left, and 0 to 
140 degrees of flexion on the right.  There was no pain with 
range of motion testing.  There was no weakness or 
fatigability.  Diagnoses included subjective complaint of 
bilateral knee pain.  The examiner commented that the veteran 
appeared to function very well.

A review of the recent medical evidence in this case shows no 
instability of either knee.  The veteran has alleged that, 
since her separation from service in June 1989, her legs had 
gone out from her three times, but there is no objective 
evidence of any recent giving way or subluxation of either 
knee.

The evaluations of the veteran's knees at the VA orthopedic 
clinic in May 1997 and at the VA orthopedic examination in 
August 1998 were remarkable for her complaints of pain, but 
did not demonstrate any weakness, stiffness, swelling, 
locking, or the like.  The Board also notes that the veteran 
has consistently indicated that her left knee is more 
bothersome than the right knee.  The Board finds that, 
considering the veteran's subjective complaints and the 
objective findings made by physicians, the currently assigned 
evaluations are appropriate.  More than moderate impairment 
of the left knee has not been shown; and more than slight 
impairment of the right knee has not been shown.  
Furthermore, as noted above, no instability or subluxation of 
either knee has been objectively confirmed in recent years.  
The Board concludes that the disability picture presented 
concerning the left knee does not more nearly approximate the 
criteria for a rating in excess of 20 percent, and the 
disability picture presented concerning the right knee does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent.  Entitlement to increased disability 
evaluations for disorders of the knees is thus not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5257.

As Diagnostic Code 5257 is not predicated on loss of motion, 
38 C.F.R. §§ 4.40, 4.45, with respect to pain, do not apply 
in this case.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Furthermore, arthritis of either knee has not been diagnosed, 
and therefore the diagnostic codes pertaining to arthritis 
are not for application.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

An increased evaluation for patellofemoral syndrome of the 
left knee is denied.  An increased evaluation for 
patellofemoral syndrome of the right knee is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

